DETAILED ACTION
This Office Action is in response to claims filed on 6/24/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Purushotham et al. (US 2016/0380832 A1); in view of Hood et al. (US 2018/0324247 A1).

claim 1; Purushotham discloses determining, by a control plane manager of a first area of a provider network, that the first area of the provider network has obtained a plurality of new hosts (a rescue agent in each virtualization management server determines host inventory change; see paragraph [0034] and Fig. 8); determining, by the control plane manager, that a first control plane associated with the first area of the provider network has insufficient capacity to manage the plurality of new hosts (the rescue service determines that the virtualization management server is unable to handle the hosts; see paragraph [0049] and Fig. 8); sending, by the control plane manager to a control plane capacity monitor, a request for a second control plane in a second area of the provider network to manage the plurality of new hosts, the control plane capacity monitor to identify the second control plane based at least on a geographic distance between the first area of the provider network and the second area of the provider network (the rescue service monitors status of the virtualization management servers through the deployed rescue agents; the rescue service determines which of the active virtualization management servers in the group can handle the orphaned hosts based on the current resource usage information stored in the rescue storage table; virtualization management servers are located in private cloud computing system; see paragraphs [0017] – [0018], [0042] and Fig. 8); updating, by the control plane manager, one or more references to endpoints of the first control plane to be references to endpoints of the second control plane for the at least one host from the plurality of new hosts managed by the second control plane (the rescue service updates resource usage table such that hosts from original virtualization management server are now listed under new virtualization management server; see paragraphs [0016], [0040] and Fig. 4).

Hood discloses receiving, by the control plane manager, a reference to the second control plane and the second area of the provider network (the provider network may include multiple regional networks; each regional network may correspond to and cover a separate and distinct geographic region; each regional network may manage their resources in private networks; regional network A receives private network address to be used from regional network B; see paragraphs [0023], [0025] and Fig. 1); sending, by the control plane manager, at least one reference to at least one host from the plurality of new hosts to be managed by the second control plane (the control plane of regional network A transmits a peering request to the control plane of regional network B for a client in the regional network A; see paragraphs [0090] – [0092] and Fig. 10); receiving, by the control plane manager, an instruction to connect to the second control plane of the second area (the control plane of regional network B sends a response to the control plane of regional network A to establish inter-region communication; see paragraphs [0090] – [0092] and Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Purushotham and Hood to use inter-region communication in a provider network environment to better manage computing resources (see paragraph [0023] of Hood).

	Regarding claim 2; Purushotham discloses wherein the control plane capacity monitor receives metrics published by a plurality of control planes associated with a plurality of areas of the provider network, the metrics including at least available capacity of each of the plurality of control planes (a rescue agent associated with a virtualization management server reports host inventory to the rescue service; and a resource usage table including free resources for each virtualization management server is tracked and maintained;  see paragraph [0023] and Fig.4).

Regarding claim 3; Purushotham discloses mitigating hosts from one virtualization management server to another virtualization management server.
Hood discloses wherein the second area of the provider network is in a second region of the provider network, the second region of the provider network including only control plane capacity for managing hosts in remote regions of the provider network (a regional network includes a control plane which invoke an API on the remote regional network of the provider network to handle clients’ request; see paragraph [0035] and Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Purushotham and Hood to include a control plane for manage hosts in remote regions in order to achieve a desire level of fault tolerance (see paragraph [0045] of Hood).
	
Claims 4-9, 11, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al. (US 2018/0026867 A1); in view of Jin et al. (US 2019/0146998 A1).

	Regarding claims 4 and 15; McAlister discloses determining that a first control plane associated with a first area of a provider network has insufficient capacity to manage a plurality of resources in the first area (each monitoring component (e.g. event processor) monitors a number of RDS instances (workload); workload partitions are based on data zone and each data ; and updating management of at least the first portion of the resources in the first area from the first control plane to the second control plane, wherein one or more references to endpoints of the first control plane are updated to be references to endpoints of the second control plane for at least the first portion of the resources managed by the second control plane (RDS can list information such as the endpoint DNS name of a monitoring component and the data zone in which the monitoring component is currently located; in the event of a failure, RDS can failover the database to another monitoring component, and the endpoint DNS name can be aliased to the new monitoring component; see paragraph [0055] and Fig. 9).
	McAlister discloses a monitoring component redistributes workload to other monitoring components when failover occurs.
Jin discloses sending a request for a second control plane in a second area of the provider network to manage at least a first portion of the plurality of resources in the first area, the second control plane identified based at least on a backup hierarchy (when a primary control node fails, a backup control node is informed to take over for the primary control node; a new primary control node may be chosen based on a hierarchy of backup control nodes; see paragraphs [0227] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAlister and Jin to select a backup node based on backup hierarchy to achieve better performance (see paragraph [0222]). 

claim 15; McAlister discloses a first area of a provider network implemented by a first one or more electronic devices, the first area including a plurality of resources (the monitoring component comprises a series of processing nodes; see paragraph [0045] and Fig. 3); and a control plane manager implemented by a second one or more electronic devices (the control plan includes monitoring components; see Fig. 3), the control plane manager including instructions (the control plane comprises computer readable instructions; see paragraph [0141]).

Regarding claim 5; McAlister discloses identifying a plurality of new resources added to the first area of the provider network, the plurality of new resources corresponding to at least the first portion of the plurality of resources (partition monitoring workload (RDS instances) is assigned to a monitoring component; the monitoring component also receives distributed monitoring workload from a failed monitoring component; see paragraph [0086] and Fig. 9); sending at least one reference to at least one resource from the plurality of new resources to be managed by the second control plane (RDS can list information such as the endpoint DNS name of a monitoring component and the data zone in which the monitoring component is currently located; in the event of a failure, RDS can failover the database to another monitoring component, and the endpoint DNS name can be aliased to the new monitoring component; see paragraph [0055] and Fig. 9). 

	Regarding claims 6 and 17; McAlister discloses sending a request for a third control plane in a third area of the provider network to manage at least a second portion of the resources in the first area (when a monitoring component fails, the workload for that monitoring .
	McAlister discloses redistributing workload (RDS instances) to other monitoring components.
Jin discloses the third control plane identified based at least on the backup hierarchy (a backup node may be chosen based on a hierarchy of backup control nodes; see paragraphs [0227] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAlister and Jin to select a backup node based on backup hierarchy to achieve better performance (see paragraph [0222]). 

	Regarding claim 7; McAlister discloses wherein the plurality of resources in the first area include a plurality of existing resources and a plurality of new resources that have been added to the area (partition monitoring workload (RDS instances) is assigned to a monitoring component; the monitoring component also receives distributed monitoring workload from a failed monitoring component; see paragraph [0086] and Fig. 9), wherein at least the first portion of the plurality of resources corresponds to one or more resources from the plurality of existing resources (when a monitoring component fails, partition monitoring workload (RDS instances) is evenly redistribute to other monitoring components; see paragraph [0086] and Fig. 9).

	Regarding claim 8; McAlister discloses identifying a plurality of new resources added to the first area of the provider network (the monitoring component receives distributed monitoring workload from a failed monitoring component; see paragraph [0086] and Fig. 9), identifying a plurality of control planes to manage the plurality of new resources; each new resource to be managed by a different control plane from the plurality of control planes (redistributed monitoring workload (RDS instances) is managed by pre-determined monitoring components; see paragraph [0086] and Fig. 9); and sending a reference to each of the plurality of new resources, the reference corresponding to a control plane from the plurality of control planes corresponding to that resource (RDS can list information such as the endpoint DNS name of a monitoring component and the data zone in which the monitoring component is currently located; in the event of a failure, RDS can failover the database to another monitoring component, and the endpoint DNS name can be aliased to the new monitoring component; see paragraph [0055] and Fig. 9).
 
	Regarding claims 9 and 18; McAlister discloses redistributing workload (RDS instances) to other monitoring components.
Jin discloses wherein the backup hierarchy comprises a hierarchical tree of a plurality of areas of the provider network (multiple federated areas from across a network forms a hierarchical tree, each of multiple federated area is provided with a unique URL; see paragraph [0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAlister and Jin to select a backup node based on hierarchy tree to achieve better performance (see paragraph [0222]).
	
Regarding claims 11 and 20; McAlister discloses deploying a second plurality of resources to the first area, the second plurality of resources associated with the first control plane (each data zone refers to a specific geographical area; monitoring component is assigned by a data zone; each active monitoring component can take over a portion of the monitoring workload; see paragraph [0100] and Fig. 9).
	
Regarding claim 16; McAlister discloses identify a plurality of new resources added to the first area of the provider network (the monitoring component also receives distributed monitoring workload from a failed monitoring component; see paragraph [0086] and Fig. 9), sending at least one reference to at least one resource from the plurality of new resources to be managed by the second control plane (RDS can list information such as the endpoint DNS name of a monitoring component and the data zone in which the monitoring component is currently located; in the event of a failure, RDS can failover the database to another monitoring component, and the endpoint DNS name can be aliased to the new monitoring component; see paragraph [0055] and Fig. 9).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister; in view of Jin; and in further view of Zetta et al. (US 2020/0342418 A1).

Regarding claims 10 and 19; McAlister discloses redistributing workload (RDS instances) to other monitoring components.
Zetta discloses wherein the backup hierarchy is weighted based on at least one of a geographic distance of each of the plurality of areas from the first area of the provider network and user preferences (one or more weighted factor affecting which one to choose includes geographic location and user preference; see paragraph [0062]).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister; in view of Jin; and in further view of Purushotham.

	Regarding claim 12; McAlister discloses redistributing workload (RDS instances) to other monitoring components.
Purushotham discloses determining the first control plane has sufficient capacity to manage the plurality of resources (rescue service determines that a virtualization management server is re-activated; see paragraph [0046]); and updating management of at least the first portion of the resources in the first area from the second control plane back to the first control plane (migrate original hosts to the re-activated virtualization management server and update the resources table to reflect the migration; see paragraph [0046], Table 4 and Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAlister, Jin and Purushotham to fallback resources to its original handler in order to manage resources more efficient (see paragraph [0016] of Purushotham).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister; in view of Jin; and in further view of Hood.

	Regarding claim 13; McAlister discloses redistributing workload (RDS instances) to other monitoring components.
Hood discloses wherein the second area is in a second region of the provider network (Fig. 1 shows an example of provider network environment; each regional network may corresponds and cover a separate and distinct geographic region; see paragraph [0045] and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAlister, Jin and Hood to implement resources distribution in a provider network with different geographic regions in order to achieve a desire level of fault tolerance (see paragraph [0045]).

Regarding claim 14; McAlister discloses redistributing workload (RDS instances) to other monitoring components.
Hood discloses wherein the second region of the provider network includes only control plane capacity for managing hosts in remote regions of the provider network (a regional network includes a control plane which invoke an API on the remote regional network of the provider network to handle clients’ request; see paragraph [0035] and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAlister, Jin and Hood to include a control plane to manage a remote region in order to coordinate inter-region operations (see ABSTRACT of Hood).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415